United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                                                            August 26, 2005
                  UNITED STATES COURT OF APPEALS
                           FIFTH CIRCUIT                Charles R. Fulbruge III
                                                                Clerk

                           No. 04-41288
                         Summary Calendar


                    UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

                              versus

               JASPER RIVERA, also known as Diablo,

                                                Defendant-Appellant.


          Appeal from the United States District Court
                for the Eastern District of Texas
                  USDC No. 1:03-CR-175-TH-ESH-1


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.


PER CURIAM:*


     Jasper Rivera appeals the sentence imposed following his

guilty-plea conviction on one count of carjacking and one count of

using a firearm in relation to a crime of violence, in violation of

18 U.S.C. §§ 2119, 924(c). Rivera contends that certain sentencing

enhancements violate the Sixth Amendment rule announced in United

States v. Booker, 125 S. Ct. 738 (2005), and the district court


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
erred by adjusting his offense level for abducting his victims.

Neither Rivera nor the Government addresses the effect of the

appeal-waiver in Rivera’s written plea agreement.              We examine that

waiver sua sponte.        See United States v. Martinez, 263 F.3d 436,

438 (5th Cir. 2001); cf. United States v. Rhodes, 253 F.3d 800, 804

(5th Cir. 2001) (disregarding waiver provision where Government

expressly chose not to rely on it).

     Our review of the guilty-plea hearing transcript demonstrates

the waiver was both informed and voluntary.             See United States v.

Portillo, 18 F.3d 290, 292-93 (5th Cir.), cert. denied, 513 U.S.
893 (1994); United States v. Melancon,            972 F.2d 566, 568 (5th Cir.

1992).     Rivera’s challenges do not fall within any of the four

exceptions    to   the    waiver    (punishment    exceeding    the   statutory

maximum;     upward      departure;    arithmetic     errors    in    guideline

calculations; and ineffective assistance of counsel that affects

the waiver’s validity).            See, e.g., United States v. Bond, 414
F.3d 542 (5th Cir. 2005) (“statutory maximum” in waiver refers to

maximum allowed by statute, not the guideline maximum authorized by

guilty plea or jury verdict); United States v. McKinney, 406 F.3d
744, 746-47 (5th Cir. 2005) (sentence imposed in violation of




Booker rule did not constitute upward departure).                Accordingly,

Rivera’s appeal is DISMISSED because it is barred by his waiver.

                                        2
     Counsel are cautioned that failure in the future to brief the

effect   of   an   appeal-waiver   may   result   in   the   imposition   of

sanctions.

                                                              DISMISSED




                                    3